Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered April 7, 1994, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the defendant’s contention that, in rendering its Sandoval ruling, the trial court failed to fulfill the duty to exercise its discretion and weigh the probative value of evidence of prior criminal acts against the prejudicial impact thereof (see, People v Williams, 56 NY2d 236; People v Sandoval, 34 NY2d 371). However, under the circumstances of this case, that error was harmless (see, People v Mitchell, 209 AD2d 443; People v Moore, 156 AD2d 394).
*609The defendant’s contentions that Brady and Rosario material were withheld from him (see, Brady v Maryland, 373 US 83; People v Rosario, 9 NY2d 286) are without merit (see, People v Finley, 190 AD2d 859).
The defendant’s remaining contentions in his main brief and supplemental pro se brief are without merit. Miller, J. P., Pizzuto, Goldstein and Florio, JJ., concur.